Citation Nr: 0833532	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-05 842	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

In January 2007, the veteran withdrew his request for a 
personal hearing before a Decision Review Officer (DRO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's alleged PTSD stressors have not been 
corroborated.

3.  A psychiatric disorder, to include anxiety, depression, 
and PTSD have not been shown to be casually or etiologically 
related to his service.


CONCLUSION OF LAW

Service connection is not warranted for a psychiatric 
disorder to include depression, anxiety, and PTSD.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  June 2005.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  The Board notes that in his 
May 2005 original claim, the veteran did not seek service 
connection for PTSD.  In fact, it was his buddy that first 
mentioned the veteran's alleged PTSD stressors in February 
2007.  In a February 2007 statement of the case (SOC) and 
November 2007 supplemental statement of the case (SSOC), the 
veteran was given the provisions of 38 C.F.R. § 3.304(f).  
Although this notice was not provided in a separate letter, 
the Board notes that this defect was harmless error as the 
Board concludes that a reasonable person would have 
understood the importance of providing additional evidence to 
corroborate an alleged PTSD stressor based on personal 
assault.  In this regard, the veteran responded to the 
November 2007 SSOC in a December 2007 letter stating that VA 
said he did not explain the type of abuse he faced, 
indicating that he read the SSOC as he specifically referred 
to its contents.  Moreover, the veteran provided a buddy 
statement in February 2007 from a fellow service member, 
which is specifically listed as an example of evidence to 
corroborate an alleged personal assault stressor.  
Additionally, in October 2007 and January 2008, VA sent the 
veteran letters asking for additional information regarding 
his claim for PTSD.  In particular, the January 2008 letter 
asked him to provide additional information about his alleged 
stressors, which he did in an April 2008 statement.  As such, 
the Board finds that a reasonable person would understand 
that additional sources other than service records may 
corroborate a stressor incident.  See Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this case, the fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for a psychiatric 
disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the claim because 
there is no evidence of an in-service psychiatric disorder 
besides the veteran's own statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Regarding PTSD, as will be discussed more fully below, the 
veteran's alleged stressors have not been corroborated and 
because he has not been shown to have engaged in combat with 
the enemy, entitlement to service connection for PTSD cannot 
be granted.  38 C.F.R. § 3.304(f).  Further, no competent 
evidence has been submitted to indicate that any psychiatric 
disorder is associated with an established event, injury, or 
disease in service or during the presumptive period.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for a psychiatric disorder in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
psychiatric disorder.  At the outset, the Board finds that 
the veteran did not engage in combat with the enemy during 
active service nor did he serve in Vietnam in country.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In fact, it 
appears from the veteran's service records that he was 
discharged shortly after he was given the military 
occupational specialty of unit and organizational support 
supply and armorer, which is not recognized as combat 
related.  Further, his service records did not show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
Importantly, the DD Form 214 reflected that he had three 
months and six days of service.  As such, the Board finds 
that the veteran is not shown to have engaged in combat with 
the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In a February 2007 
statement, the veteran's buddy noted that they were subjected 
to racism and were threatened during service.  In December 
2007 and April 2008 statements, the veteran contended that 
after he received a blue helmet liner for receiving the 
highest score on a PT test, two sergeants tried to "break 
him" by attempting to beat and rape him, telling other 
soldiers to beat him, and subjecting him to constant 
exercise.  The veteran contended that he developed PTSD 
symptoms as a result of these incidents.  

The Board notes that other than the veteran's and his buddy's 
statements regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events' actual happening.  On the contrary, 
the veteran's service personnel records indicated that the 
veteran received two Article 15s for failing to go to the 
assigned place of duty and showing contempt towards a 
superior.  Significantly, an April 1975 evaluation for 
discharge for enlistees before 180 active duty days reflected 
that the veteran reported problems at home and wished to go 
on emergency leave.  He was not granted emergency leave and 
was warned not to go on AWOL.  However, the veteran did go 
AWOL at which time his previous Article 15s were found and it 
was determined that the veteran did not possess the maturity 
to constructively apply himself toward the goals of service.  
In April 1975, the veteran was found to lack the attitude, 
motivation, and self discipline to become a productive 
solider and was discharged shortly thereafter.

Additionally, the veteran's service treatment records do not 
support his claim.  In particular, although the veteran 
contended that he was beaten by other soldiers and was 
assaulted during "blanket parties," his service treatment 
records do not contain any notations of treatment for any 
injuries or bruises.  They are also absent for complaints, 
treatment, or diagnosis of PTSD or other psychiatric 
symptomatology.  As such, the veteran's alleged stressor of 
being physically assaulted in the military has not been 
corroborated.  

Turning to the alleged stressor of racism, the Board finds 
that even assuming without deciding that his occurred, the 
medical evidence has not related alleged racism to a 
diagnosis of PTSD.  In fact, in August 2007, although K.G. of 
M.H.S. stated that he had a diagnosis of PTSD, there was no 
indication that it was related to his military service.  
Additionally it is unclear if the that diagnosis meets the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), which is required to establish service connection.  
Importantly, the Board notes that in an October 2007 letter, 
the veteran was asked to obtain additional information from 
K.G. regarding the link between his military service and PTSD 
but he did not provide any additional evidence.  Further, 
although an October 2007 record authored by M.B. of M.H.S. 
reflected that the veteran reported repeated bouts of racism 
and had flashbacks of physical abuse in the Army, he was 
given a differential diagnosis of PTSD.  In order to 
establish service connection for PTSD, a confirmed diagnosis 
of PTSD is required.  See DSM-IV and 38 C.F.R. § 4.125.  
Moreover, his alleged stressor of physical abuse has not been 
corroborated.  In sum, VA is unable to corroborate the 
veteran's claimed in-service stressors, and his lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

Turning to the analysis for the more general claim for a 
psychiatric disorder, as noted above, the veteran's service 
treatment records did not contain any findings related to a 
psychiatric disorder.  Moreover, although the post-service 
medical evidence reflected that the veteran has been 
diagnosed since the 1990s with several psychiatric disorders 
including anxiety, depression, mixed adjustment disorder, 
polysubstance dependence, dysthymia, and adjustment reaction, 
none of these disorders has been related to his military 
service.  In fact, the medical evidence reflected that his 
psychiatric disabilities have been related to his past 
history of drug abuse, marital problems, and HIV status.  

In any event, the veteran's diagnosis of PTSD has not been 
related specifically to a corroborated in-service event.  
Further, there is no PTSD diagnosis that conforms to the DSM-
IV criteria of record.  Thus, the claim for service 
connection for PTSD must be denied.  Moreover, no psychiatric 
disorder has been shown to have an onset or link to the 
veteran's military service.  Further, although the veteran 
and his buddy might sincerely believe that he suffers from a 
psychiatric disorder or PTSD that is related to his service, 
they are not medical professionals competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to verified stressors, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder to include anxiety, 
depression, and PTSD.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and PTSD, is denied.  

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


